Citation Nr: 1641392	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  04-44 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right Achilles tendon disorder.  

2.  Entitlement to service connection for left Achilles tendonitis.  

3.  Entitlement to service connection for retained metal fragments of the right second finger. 

4.  Entitlement to a compensable rating for right plantar fasciitis with degenerative arthritis.  

5.  Entitlement to a compensable rating for left plantar fasciitis with degenerative arthritis.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was once transferred to the Pittsburgh, Pennsylvania RO, and now has been transferred to the Chicago, Illinois RO. 

The case was last before the Board in November 2007, at which time the Board remanded this issues listed on the cover page.  The Board remanded additional issues in November 2007 which were thereafter granted by the RO in December 2014, so they are no longer on appeal.  

In November 2007, the Board noted that while the Veteran dropped appeals for higher ratings for lumbar spine and hemorrhoid disabilities in his December 2004 Substantive Appeal, they were referenced by his representative in the March 2007 VA Form 646.  The Board further noted that the representative did not include these issues in a revised VA Form 646 from April 2007, but that it appeared that the Veteran may be raising new increased rating claims.  Accordingly, in November 2007, the Board referred those matters to the RO for appropriate action.  As no action has been taken to date by the RO on those matters, they are again referred to the RO for appropriate action.  

The issue of service connection for retained metal fragments of the right second finger and the issues of compensable ratings for right and left plantar fasciitis with degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue for the right Achilles tendon disorder had previously been characterized as service connection for right Achilles tendonitis.  However, to accord the Veteran's claim every consideration, as per Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been changed to service connection for right Achilles tendon disorder, and such will be the discussion of the decision below.  The claim for service connection for left Achilles tendonitis has not been changed, as service connection has already been granted for left Achilles tendinopathy.  


FINDINGS OF FACT

1.  The Veteran does not have a current right Achilles tendon disorder.  

2.  Left Achilles tendopathy has been service-connected.  The Veteran does not currently have left Achilles tendonitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right Achilles tendon disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for left Achilles tendonitis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service treatment records show left and right Achilles tendonitis, with referral to physical therapy in October 2003, and an assessment of bilateral Achilles tendonitis by physical therapy in November 2003.  

On in-service VA examination in January 2004, it was reported that the Veteran had been diagnosed with a left Achilles tendon rupture in service in February 1998, and that it was repaired with significant improvement in symptoms.  Shortly thereafter, a cyst was found.  It was felt to have been associated with friction in the area of the previous surgical repair.  The cyst was incised and drained and then recurred and was treated with steroid injection.  The Veteran stated that his tendon repair had been successful, but that he was now continuing to experience occasional discomfort in the area of the left Achilles tendon, particularly on use.  Examination of the Veteran's feet and ankles was unremarkable.  The diagnoses were status post excision of inclusion cyst from the left Achilles tendon area; left Achilles tendon rupture, and bilateral Achilles tendonitis.  

In August 2004, the RO denied service connection for left Achilles tendonitis, finding that in-service left Achilles tendonitis had resolved, with no permanent residual disability shown.  

In October 2004, the Veteran's private physician found that the Veteran had pain along the insertion of his Achilles in the watershed area, and overlying the Baxter's nerve also.  He assessed Achilles tendonitis.  He indicated that an EMG/NCV would be prescribed, and then possibly an MRI after that.  An October 2004 prescription form advising for an EMG and NCV and reporting diagnoses of tarsal tunnel syndrome bilaterally; and of posterior compartment tenosynovitis, was later received.  Later in October 2004, an EMG found tarsal tunnel syndrome.  In December 2004, the Veteran was discharged from therapy for tarsal tunnel syndrome.  The next day, his private physician noted that he still had pain over the medial ankle bilaterally, and assessed tarsal tunnel syndrome bilaterally.  In January 2005, his private physician, after noting that he had shooting pain posterior and inferior to the medial malleolus, assessed him with tarsal tunnel syndrome bilaterally.  

The Veteran indicated in December 2004 that service connection should be established for left and right ankle tendonitis, as they continued to give him problems, with ankle pain on a daily basis, and had actually been increasing in severity since discharge and had been diagnosed as part of tarsal tunnel syndrome of both feet.  

An August 2006 VA examination report notes no objective findings except for bilateral Achilles area tenderness on palpation, and contains a diagnosis of mild tendonitis.  

In November 2007, the Board remanded the claim to the RO, noting that the VA examiner in January 2004 did not clarify whether there existed a current disability of the Achilles tendons that should be treated separately from the service-connected plantar fasciitis.  The Board noted that there was a private medical record from October 2004 which indicated that the Veteran had Achilles tendonitis.  The examiner was to state, in part, whether there exists a current right or left Achilles tendonitis, and if so, whether it is related to service.  

Following this, there was a VA examination in February 2009, at which time the examiner obtained a detailed medical history and clinical findings, as well as MRIs of the Veteran's right and left ankles.  The right ankle MRI showed the right Achilles tendon to be normal, with no evidence of chronic tendopathy of the right Achilles tendon.  The left ankle MRI showed that his left Achilles tendon was intact but distinctly thickened, and it had a moderate signal increase, as opposed to the right Achilles tendon's normal signal.  The impression was status post left Achilles tendon repair, completely healed out, but with signs of chronic tendopathy.  The examiner's opinions followed review of the historical, clinical, and MRI findings.  He found that there was no objective evidence of right sided Achilles tendonitis or tendopathy.  He indicated that the Veteran's complaints of pain in the right dorsal ankle/Achilles tendon area could not result from any inflammatory or other right sided Achilles tendon changes, as there were none demonstrated by that day's MRI.  The examiner believed that arthritic changes in the Veteran's right talo-calcaneal joint were responsible for the pain sensation, and noted that the structures were in close neighborhood with each other and that it was probably difficult for the Veteran to distinguish from where the pain originates, since his ankle hurts all around.  The diagnosis for the left side was status post left Achilles tendon repair and chronic tendopathy.  The examiner indicated that a 1998 injury and surgery resulted in chronic left Achilles tendopathy with pain, tendon thickening, and pulling sensations during left ankle motions, and explained the mechanics behind his opinion.  

In August 2014, the RO service-connected right ankle fibulotalar ligament rupture, talocalcaneal arthritis, and tarsal tunnel syndrome; as well as left ankle fibulotalar ligament rupture, Achilles tendinopathy, and tarsal tunnel syndrome.  (Service connection was already in effect for left and right plantar fasciitis with degenerative arthritis of the feet.)

Based on the evidence, the Board concludes that service connection is not warranted for a right Achilles tendon disorder, as the preponderance of the evidence indicates that the Veteran has not had a right Achilles tendon disorder at any time since service discharge.  The VA examiner in February 2009 very specifically explained his opinion as to why he feels that the Veteran does not have a current right Achilles tendon disorder.  His opinion was based on a review of the Veteran's medical history and clinical findings, and, importantly, was supported by an MRI showing a normal right Achilles tendon, negating the present of a right Achilles tendon disorder.  His review found that there was an alternative explanation for the etiology of the Veteran's right Achilles tendon area symptoms which are service-connected already.  38 C.F.R. § 4.14.  The VA examination report is more probative and persuasive than the reporting of Achilles tendonitis in earlier records as the latter records did not consider of all of the evidence of record, including an MRI.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  As noted by the RO in the September 2014 supplemental statement of the case, the Veteran is being compensated for right ankle limitation of motion currently, based on his service-connected ruptured right fibulotalar ligament and talocalcaneal arthritis.  

Based on the evidence, the Board next concludes that service connection is not warranted for left Achilles tendonitis.  Left Achilles tendopathy has already been service-connected, and the symptoms that it causes have been described by the VA examiner in February 2009.  The RO has indicated in its September 2014 supplemental statement of the case that such tendonitis is being rated based on limitation of motion of the left ankle.  The VA examiner in February 2009 very specifically explained his opinion as to why he feels that the Veteran does not have a current left Achilles tendonitis.  His opinion was, importantly, supported by an MRI showing that there was no left sided Achilles tendonitis, which he noted was an inflammatory reaction in the Achilles tendon.  He instead indicated that the Veteran's MRI, which showed Achilles tendon thickening, was consistent with chronic left Achilles tendopathy, which he noted were structural changes of the tendon tissue.  This is more probative and persuasive than the reporting of Achilles tendonitis in earlier records as the latter records did not consider of all of the evidence of record, including the February 2009 MRI.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).

As the preponderance of the evidence is against a finding that either a right Achilles tendon disorder and/or left Achilles tendonitis was present during the pendency of the claim, service connection cannot be granted for these disabilities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of a current disorder, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

It is understandable that the Veteran feels that he has bilateral Achilles tendonitis.  However, this is a complex medical matter, as shown by the evidence above, and radiography was necessary to determine the specific diagnosis involving the ankle area.  As such, the Veteran is not competent to diagnose this specific disorder.  Medical evidence is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Service connection for a right Achilles tendon disorder is denied.

Service connection for left Achilles tendonitis is denied.


REMAND

In November 2007, the Board remanded the claim for service connection for retained metal fragment of the right second finger to the RO, for a VA examination.  The examiner was to provide an opinion as to whether the Veteran's retained metal fragment of his right second finger clearly and unmistakably preexisted service, and if so, as to whether it clearly and unmistakably was not permanently worsened by such service.  The February 2009 examiner did not render either opinion using the standard requested.  A clear and unmistakable standard is applicable in this case, and so opinions as to whether the Veteran's retained metal fragment of his right second finger clearly and unmistakably preexisted service, and if so, as to whether it clearly and unmistakably was not permanently worsened by such service, are required.  The Board notes, as it had in November 2007, that the condition was not noted on service entrance examination in February 1989, but that in June 1989, there was a notation that a piece of metal went under the skin of the Veteran's finger at age 12, and X-rays in June 1989 showed a few metallic densities embedded in the soft tissue of the volar aspect of the Veteran's right index finger.  The Veteran had reported at the time that he had pain in the finger for the past 6 months, increased in the past 3-4 weeks.  The Board finds that another VA examination for this matter is necessary.

Next, in November 2007, the Board remanded the issues of increased ratings for left and right plantar fasciitis with degenerative arthritis to the RO for a VA examination, and an examination was conducted in February 2009.  The noncompensable ratings previously assigned were then continued by the RO in September 2014.  However, on appeal in September 2016, the Veteran's representative has reported that the disabilities have become worse since the February 2009 VA examination, which is the most recent examination which has been conducted.  This being the case, remand for another VA examination, to provide an update since the February 2009 VA examination over 7 years ago, is required.  Green v. Derwinski, 1 Vet. App. 121 (1991); Proscelle v. Derwinski, 2 Vet. App.629, 632 (1992).  

As the issues are being remanded, any additional medical records which are relevant to the claims, including any VA medical records, should be obtained and incorporated into the record.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records which are relevant to the claims being remanded, including any VA medical records.  

2.  After the above development is completed, the Veteran should be afforded a VA examination for the claim for service connection for retained metal fragments of the right second finger, with an appropriate examiner. The Veteran's claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed. 

Thereafter, the examiner is requested to render the following opinions:

a. Did the Veteran's current right second finger retained metallic fragment disorder clearly and unmistakably (obviously, manifestly or undebatably) preexist his May 1983 service entrance?
b. If so, is there clear and unmistakable evidence (obvious, manifest, or undebatable) that such disorder was not permanently worsened in service?  

The examiner is requested to explain the basis for each opinion rendered, citing any relevant lay statements, medical evidence, medical principles, etc., as necessary.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected right and left plantar fasciitis with degenerative arthritis disabilities.  The claims file should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected right and left plantar fasciitis with degenerative arthritis disabilities.  

4.  Thereafter, readjudicate the Veteran's remaining claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


